EXHIBIT 99.1 Baird Growth Stock Conference Via - Sunnyvale, CA May 8-10, 2012 Table of Contents Pages Section I.Overview: Top Performing REIT 3-7 Section II.Financial Information 8-10 Section III.Investment Strategy: West Coast Focus 11-16 Section IV.Value Creation Platforms 17-22 2 About Essex Property Trust Multifamily Real Estate Investment Trust (REIT) §Supply-constrained coastal markets in California and Washington §Founded in 1971 §IPO in 1994 at $19.50/sh (today stock is $157/sh) §158 apartment communities with +32,600 units §$8.0 billion total market capitalization(1) Strategy §Drive rent growth on high occupancy §Add value through redevelopment §Acquire and develop West Coast properties in areas with high growth prospects §Maintain strong balance sheet and financial flexibility Management Team §Top executives share an average tenure of over 20 years Overview Southern CA 50% of NOI Northern CA 33% of NOI Seattle 17% of NOI (1)As of 4/30/12. 3 STRONG TRACK RECORD Total Return Since IPO (2) Performance Record Essex Outperforms Peers (1) As of 5/2/12. (2) Source: NAREIT.Represents the value of a $100 investment and reinvestment of all dividends.As of April 30, 2012. §19% compound annual total return since IPO §27 % total return in 2011 - sector leading §14% year-to-date total return (1) 4 Overview Long Track Record of Consistent Financial Performance 5 Overview §7% Compound Annual Growth in FFO per share since IPO §6% Compound Annual Dividend Growth per share since IPO Rents and Net Operating Income (NOI) Accelerating Source: Peer group includes 11 multifamily REITs for 2011 and 7 multifamily REITs that have reported 1Q12 results 6 §Rents and NOI are accelerating in all our markets Overview §Northern California and Seattle continue to outperform §Southern California continues slow-steady recovery Essex Projected to Lead NOI Growth in 2012 7 Overview Financial Information Reveal (formerly Millennium) - Woodland Hills, CA Conservatively Proportioned & Flexible Balance Sheet §Leverage: 30% on a debt to total market capitalization basis §One of the lowest within the multifamily peer group §Debt: Debt to adjusted EBITDA is expected to be approximately 7.0X by year-end 2012 §Liquidity: Nearly $400 million in available liquidity from cash on hand, marketable securities, and unused balance on our line of credit §NOI: Unencumbered NOI was 44% at year-end 2011 versus 35% at year-end 2010 §Expect to be at +50% by year end 2012. §Debt Maturity: Limited near term with less than 15% of debt coming due over the next 3 years §Investment Grade Ratings: §S&P: BBB §Moody’s: Baa2 §Fitch: BBB Source: Company filings as of 3/31/12 Preferred Stock, 1% 9 Financial Information FFO Per Share Guidance $6.52-$6.77 Same Property Revenue Growth (Midpoint) 6.0% Same Property NOI Growth of the Consolidated portfolio(Midpoint) * 8.0% Market Expectations Market Market Market Job Growth Rent Growth Occupancy Southern California 1.1% 5.7% 95.5% Northern California 1.9% 8.6% 96.8% Seattle Metro 2.0% 9.0% 95.5% Weighted Average 1.4% 7.3% 96.0% US Economic Assumptions GDP Growth of 2.6% Job Growth of 1.3% Target Acquisitions $300 million - $500 million * Excludes joint ventures which have greater exposure to Seattle and Northern California 2012 Guidance 10 Financial Information West Coast Fundamentals II. Investment Strategy Anavia - Anaheim, CA Why Focus on the West Coast Strong Job Growth §Tech jobs leading Favorable Demographics §Strong Demand From Echo Boomers (age 20-34) and Baby Boomers Rents Rebound from Recessionary Lows §Rents declined further and recovered later relative to other major U.S. metros Headwinds to Homeownership §High cost of for-sale housing in coastal areas §Lending standards tightened Low Housing Supply §Below 1% annual addition to residential stock Investment Strategy Via - Sunnyvale, CA 12 Job Growth: NOT Evenly Distributed §Job growth in many Essex markets outpaces U.S. average §LA job growth improving and expected to be 1% in 2012 Investment Strategy 13 Essex Markets Other Markets Strong Projected Rent Growth: Essex in Top 5 Markets Source: Axiometrics §Approximately 65% of Essex’s NOI is located in the top five projected rent growth markets in the nation over the next five years 14 Investment Strategy Single-Family Prices Restrict Homeownership §Despite the fall in home prices since 2008, prices remain high in Essex markets Investment Strategy Sources: National Association of Realtors, Dataquick, Essex Essex Markets Other Markets 15 Supply: For-Sale Supply Risk Low Source: U.S. Census Essex Portfolio 16 16 Investment Strategy Value Creation Platforms Bella Villagio - San Jose, CA §Acquired $1.2 billion of assets since the beginning of 2010, representing a 30% expansion of gross asset value (1) §Estimated 5.5% yield in 2012, expected to grow to 6.25% in 2013 §Improved the Net Asset Value, Cash Flow and Growth Prospects of the Company §Upgraded the Quality of the Portfolio Active Acquirer Core Competencies: Acquisitions (2) Represents the consolidated same property portfolio as of 12/31/11 and the consolidated acquisitions as of 12/31/11. (1) Includes joint ventures at 100%. 18 5 Developments Under Construction - $516 Million Core Competencies: Development Queen Anne 275 units $79.1 million estimated total cost November 2012 estimated completion date 50% owned by ESS Epic San Jose, CA Phase I - 280 units Phase II & III - 480 units $192 million estimated total cost (Ph I and II) May 2013 estimated completion date 55% owned by ESS 19 5 Developments Under Construction - $516 Million Core Competencies: Development West Dublin Dublin, CA 309 Units $94.5 million estimated total cost June 2013 estimated completion date 55% owned by ESS Santa Monica West Hollywood, CA 184 Units $75.4 million estimated total cost July 2014 estimated completion date 50% owned by ESS Fountain at La Brea West Hollywood, CA 187 Units $75.0 million estimated total cost February 2014 estimated completion date 50% owned by ESS 20 West Dublin - Redevelopment and Selective Repositioning §Capitalize on the strategy of owning Class B quality assets in A locations, which leads to greater renovation potential §Focus on rent justified improvements to maximize NOI and value Before After The Bluffs II San Diego, CA 224 units $9.7 million renovation cost $43,300 cost per unit 9-10% estimated return 21 Core Competencies: Redevelopment Key Strengths §Attractive market fundamentals in West Coast markets §Strong growth prospects §FFO per diluted share projected to grow 18% for 2012 §Strong balance sheet with ample financial flexibility to take advantage of attractive opportunities as they arise §Proven management team with superior results 416 on Broadway -Glendale, CA Santee Court - Los Angeles, CA 22 Safe Harbor Disclosure Certain statements in this presentation, which are not historical facts, may be considered forward-looking statements within the meaning of the federal securities laws. The forward looking statements, some of which can be identified by terms and phrases such as “forecast”, “estimate”, “expect”, “anticipate”, “should”, “could”, “may”, and similar expressions, reflect the current views of Essex Property Trust, Inc. (“Essex” or the “Company”) and its affiliates with respect to future events and are subject to risks and uncertainties. Such forward-looking statements involve the risk that actual results could be materially different from those described in such forward-looking statements. Factors that could cause actual results to be materially different are discussed under the caption “Risk Factors” in Item 1A of the Company’s Report on Form 10-K for the year ended December 31, 2011. All forward-looking statements and reasons why results may differ included in this presentation are made of the date hereof, and we assume no obligation to update any such forward-looking statements or reasons why actual results may differ. 23 For additional information, please contact the Company’s Investor Relations department at (650) 849-1600. Fourth & U - Berkeley, CA 416 on Broadway - Glendale, CA Joule - Seattle, WA Via - Sunnyvale, CA Axis 2300 - Irvine, CA Arbors at Park Rose - Oxnard, CA
